Exhibit SECOND AMENDED AND RESTATED BY-LAWS OF KBW, INC. INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE These Amended and Restated Bylaws (the “Bylaws”) of KBW, Inc., a Delaware corporation (the “Corporation”), are effective as of October[17], 2008 (the “Effective Time”), and hereby amend and restate the previous bylaws of the Corporation which are hereby deleted in their entirety and replaced with the following: ARTICLE I Offices and Records SECTION 1.1 Delaware Office. The principal office of the Corporation in the State of Delaware shall be located in the City of Wilmington, County of New Castle, and the name and address of its registered agent is The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware. SECTION 1.2 Other Offices. The Corporation may have such other offices, either within or without the State of Delaware, as the Board of Directors may designate or as the business of the Corporation may from time to time require. SECTION 1.3 Books and Records.
